Title: To John Adams from François Adriaan Van der Kemp, 26 May 1790
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston. 26. May. 1790.

Mÿ approaching departure to the borders of Oneida Lake will excuse these few lines to ÿour Excellencÿ.  Long times I flattered mÿ Self though in vain, that my European losses would have been repair’d in part—but this prospect being vanished, duty compelled me, to provide, in time for a raising familÿ—and without the generous assistance of Some of me frends, I would have been unable, to proceed, with so much success, in mÿ new career, as I did. Happÿ is it, that, after I have explored the Countrÿ, and the peculiar Spot of my intended Settlement, mÿ inclination entirely agrees, which what intrest and duty commands, and that mrs vanderkemp is great-minded enough to dare encounter this new and difficult Struggle, and Sacrifice, without reluctance, the comforts of Society and the allurements of an Applauding circle, to the calm pleasures of domestic happiness and a retir’d Life.  A beautiful Situation a fertile Soil—three beloved children, and a Selected Librarÿ Shall be our amusements—an our ambition, to reap all the possible advantages from these united Sources, and Spread So much happiness around us, as our narrow circle Shall allow—verÿ Little is left us, but health, contentment, and satiety of the more noisy Scenes of live, without being digusted of them Shall make up, what is deficient—
mÿ choice is—in mr G. Sinba’s purchase, in the town Ship of Rotterdam—on the north Side of Oneida Lake.
Your Excellency’s last favour was of Febr. 18—and I congratulate mÿ Self, with the considerable Satisfaction, that, till this moment, mÿ Sentiments on the internal State of France, do coincide with those of your Excell.  After a Short time France will produce the most Solid refutation against of that Swarm of Scriblers against the Defence &c—never yet I did recommend it to a man of Sence, however prejudiced against the author, or he acknowledged me his thanks for mÿ recommandation, and became a Proselyte ‘though Sometimes there remained—hëre and there—some doubts, which She wished explained—
I desired major van Gaesbeek to procure me Davila’s discourses—I Shall peruse them, with due attention, if they ever come in my hands—
Yet I flatter my Self with the continuance of peace—and the goverment will be entitled to the highest encomiums, of the good and the wise, if it Steers our week vessel Safe through this dangerous canal—there our ennemies occupy both Shores.
Permit me, to recommend me, and family, to your continued remembrance—once, perhaps, if theÿ become worthy your attention, She me useful to mÿ Sons; allow me, to acquaint your Excellencÿ, from time to time, that I am alive, and, though I cannot flatter me Self, that I can be of use to your Excellency in those remote parts, favour me with your Commands, when your Excell. thinks it convenient.
Your Excellency is fully persuaded, that / I am with Sentiments of the highest consideration and / esteem / Sir! / Your Excellency’s most devoted servant!

Fr. Adr. van derkempP.S. my Letters are adressed to mr. Jonas Platt Esq. Whites-town State of N. york
